Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/575,736 filed on 09/19/2019. This communication is the first action on the merits.

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

IDS
The information disclosure statement(s) filed on 11/20/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
The information disclosure statement filed on 09/25/2019 fails to comply with all of the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and the reference(s) lined through are not considered by Examiner because the provided Document No. is not a valid US Patent or PGPub number. 

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “A system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for natural language explanations for providing at least a portion of a workflow form during run-time of a workflow by a software system, the operations comprising:” however Examiner recommends --A system, comprising: a computing device; and a computer-readable storage . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite “further comprising, prior to execution of the workflow by the software system, providing a second portion of the workflow form based on manual input provided during design-time, the user interface comprising the second portion.” However it is unclear if or how a second portion of the workflow form is provided in the user interface “prior to execution of the workflow” when the claims antecedently recite that the workflow form and the user interface are provided during execution of the workflow (Claims 1 and 8: “during execution of the workflow by the software system, providing a first portion of a workflow form based on the control flow, the workflow form corresponding to a first activity of the workflow and the first portion comprising one or more interface elements enabling a user to provide user input to the software system during execution of the workflow to progress the workflow within the software system; displaying the workflow form to the user as a user interface comprising the first portion;”), i.e. it is unclear if or how portions of the same workflow form are provided in the interface both prior to and during execution of the workflow. For the purpose of examination, Examiner interprets the claims in light of the specification to include the second portion being defined prior to execution of the workflow based on manual input during design-time and the user interface displaying the pre-defined second portion during execution of the workflow, i.e. the “second portion” is a static form element, as described with respect to at least Fig. 1A-1B and paragraphs 21-25: “That is, static modeling of both fields and decisions are performed during design-time.”, para. 39; [0061]: In some examples, the workflow form also includes content that was statically modeled during a design-time before execution of the workflow) 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, computer-readable medium, and system for providing workflow forms for user task completion/input as part of a defined workflow process (e.g. Spec: [0001]: A workflow is a set of technologies and tools that enable documents, information, activities and tasks to flow appropriately in enterprise or a department of an enterprise.; [0002]: To achieve this, software applications are provided that enable forms to be modeled for user tasks using so-called workflow forms.; [0003]: More particularly, and as described in further detail herein, the intelligent workflow forms platform of the present disclosure leverages an existing workflow model, which models an executing workflow, to provide at least a portion of a workflow form that is used during execution of the workflow.; [0019]: In some examples, processes can be defined in terms of workflows, where a workflow includes a series of linked activities (tasks) that5 Attorney Docket No. 22135-1437001 / 190455US01are executed to achieve a goal. As described in further detail below, each process is modeled by a workflow model.; Drawings Fig. The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-7), “non-transitory computer-readable storage medium” (claims 8-14), and “system” (claims 15-20).
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 8, and 15 the claims recite steps for providing workflow forms for user input/completion based on the corresponding step/control flow of the defined workflow process being executed/performed, i.e.:
Receiving…a workflow model that defines a workflow… and comprising a control flow; 
during execution of the workflow …providing a first portion of a workflow form based on the control flow, the workflow form corresponding to a first activity of the workflow …
[providing] the workflow form to the user …
receiving…user input that is provided [to the portion of the workflow form]
Dependent claims 2-7, 9-14, and 16-20 recite the same or similar abstract idea(s) as independent claims 1, 8, and 15 with merely a further narrowing of the abstract idea(s) to particular data types analyzed or provided as part of implementation of the workflow including providing additional workflow forms based on prior data input/context, i.e.: 
Claims 2, 9, and 16: wherein the control flow defines one or more decisions executable by the user during execution of the workflow.  
Claims 3, 10, and 17: [allowing selection] by the user to execute a decision defined within the workflow model for progressing the workflow …
Claims 4, 11, and 18: further comprising during execution of the workflow …providing a second portion of the workflow form based on a data context provided from execution of a second activity of the workflow…
Claims 5, 12, and 19: wherein the data context comprises property and value pairs input to a previous workflow form during performance of the second activity.  
Claims 6, 13, and 20: further comprising during execution of the workflow …providing a second portion of the workflow form based on a previous workflow form provided for a second activity of the workflow… 
Claims 7 and 14:  further comprising, prior to execution of the workflow … providing a second portion of the workflow form based on manual input provided during design-time,…
The identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed providing of workflow forms to a user for input/completion based on a defined workflow and data input to previous workflow forms, is found to correspond to the category of: 
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the executing of a workflow and facilitating completion of workflow forms, i.e. tasks, to progress the workflow based on the defined control flow/workflow process is a method of organizing human activity including at least the management of user behavior including following rules or instructions and/or the implementation and management of business processes/interactions (e.g. Spec: [0001]: A workflow is a set of technologies and tools that enable documents, information, activities and tasks to flow appropriately in enterprise or a department of an enterprise.); and/or
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the providing of workflow forms corresponding to steps of a defined workflow process, i.e. according to the control flow, and inputting data to or otherwise completing the workflow forms to “execute” or “progress” the workflow in completing the tasks of the workflow are steps capable of being performed mentally and/or using pen and paper including evaluations of which forms to provide based on context or prior input data/completed forms and the completion of such forms including user judgements or opinions, i.e. “decisions” during the execution of the workflow, e.g. claims 2, 9, and 16: “wherein the control flow defines one or more decisions executable by the user during execution of the workflow.” and Spec. at least: [0033]: “As introduced above, a workflow can be described as a series of linked activities (tasks) that are  one or more tasks that are performed manually (e.g., by a user), one or more documents (e.g., an9 Attorney Docket No. 22135-1437001 / 190455US01expense report) that are generated by, handled by, or transmitted between tasks, and/or one or more decisions (e.g., accept, rejection). In general, a workflow includes creating, deleting, and/or editing of data that is recorded in one or more electronic documents (e.g., expense report provided as a computer-readable electronic document). In the example workflow introduced above, a task can include generating an expense report (e.g., by a user submitting the expense report), and a task can include approving or rejecting an expense report (e.g., by a user tasked with reviewing expense reports).”, Fig. 3 and 4B describing the workflow forms corresponding to approval processes completed by a user making the “decisions” that progress the workflow.
Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The claims recite additional elements of: “A computer-implemented method for providing at least a portion of a workflow form during run-time of a workflow by a software system, the method being executed by one or more processors and comprising:” (claim 1), “A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing at least a portion of a workflow form during run-time of a workflow by a software system, the operations comprising:”(claim 8), and “A system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for natural language explanations for providing at least a portion of a workflow form during run-time of a workflow by a software system, the operations comprising:” (claim 15), and steps being “executed” or performed by “the software system” (claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, and 20), however the aforementioned elements fail to integrate the abstract idea into a practical application because they merely amount to generic computer 
The claims further recite the additional elements of: “the workflow model provided as a computer-readable file prior to execution of the workflow and comprising a control flow” (claims 1, 8, and 15), however the aforementioned element of providing the workflow model (e.g. as defined by a user during design-time) as a computer-readable file to be executed by the computer software system is merely the providing of computer instructions to a general purpose computer in order to “apply” the abstract idea (MPEP 2106.05(f)) and therefore fails to integrate the abstract idea into a practical application; 
The claims further recite additional elements that include: “the first portion comprising one or more interface elements enabling a user to provide user input to the software system during execution of the workflow to progress the workflow within the software system” (claims 1, 8, and 15), “displaying the workflow form to the user as a user interface comprising the first portion” (claims 1, 8, and 15), “receiving, by the software system, user input that is provided through an interface element of the one or more interface elements of the first portion.” (claims 1, 8, and 15), “the user interface comprising the second portion” (claims 4, 6, 7, 11, 13, 14, 18, 20), and “wherein each of the one or more interface elements is selectable by the user to execute a decision defined within the workflow model for progressing the workflow within the software system.” (claims 3, 10, and 17), however the aforementioned elements merely amount to generic, exemplary “elements” of a general purpose computer “user interface” used to display the workflow forms and enable the user to provide input to the displayed workflow forms/portions, i.e. are “selectable” by the user, e.g. to facilitate user completion/filling in of data values in text fields of a document or selecting an “approve” button to approve the document/form (E.g. Drawings Fig. 4A-4B), which merely amounts to the use of a general purpose computer as a tool to “apply” the abstract idea 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to “apply” the abstract idea (MPEP 2106.05(f)) and/or attempts to limit the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to providing and completing workflow forms during execution of a defined workflow process. 
	Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chalana et al. US 20140025425 A1 (hereinafter “Chalana”).
Claim 1,
 A computer-implemented method for providing at least a portion of a workflow form during run-time of a workflow by a software system, the method being executed by one or more processors and comprising: ([0018] The detailed description that follows is represented largely in terms of processes and symbolic representations of operations by conventional computer components, including a processor, memory storage devices for the processor, connected display devices and input devices. Furthermore, these processes and operations may utilize conventional computer components in a heterogeneous distributed computing environment, including remote file Servers, computer Servers and memory storage devices. Each of these conventional distributed computing components is accessible by the processor via a communication network; [0023]-[0024]: [0024] The bulk workflow server 200 also includes a processing unit 210, a memory 250, and an optional display 240, all interconnected along with the network interface 230 via a bus 220. The memory 250 generally comprises a random access memory ("RAM"), a read only memory ("ROM"), and a permanent mass storage device, such as a disk drive. The memory 250 stores program code for bulk workflow management routine 500. )
receiving, by the software system, a workflow model that defines a workflow executed by the software system, the workflow model provided as a computer-readable file prior to execution of the workflow and comprising a control flow; ([0032] Referring again to FIG. 4, bulk workflow server 200 identifies one or more pre-defined workflows (e.g., by querying workflow data store 260) and their associated forms. For example, in one embodiment, a workflow may be defined using a user interface similar to that illustrated in FIG. 9, which illustrates an exemplary workflow designer user interface 900. User interface 900 shows an exemplary workflow having a "Start" task 905A (which is associated with form 1000, see FIG. 10, discussed below), a "Review" task 905B and a "View" task 905C (which are associated with form 1100, see FIG. 11, discussed below), and an "End" task 905D; [0033] In various embodiments, a forms-authoring tool such as Microsoft InfoPath forms, provided by Microsoft Corporation of Redmond, Wash., may be used to define forms having fields linked to a web service, application programming interface ("API"), pre-recorded ERP transaction and/or other interface to access and/or update data stored in pre-defined ERP tables or fields. In other embodiments, other forms-authoring tools may be employed. For example, in various obtains a reusable business-process definition ("workflow definition") including comprising two or more task definitions, each task definition being associated with at least one form views having one or more form fields for displaying and/or collecting data for a single instance of the task. Further, each defined task is specified as being associated with at least one business actor role for identifying a business actor to enter, review, validate, and/or approve data via the form view associated with the task. For example, in one embodiment, routine 500 may obtain a workflow definition describing a workflow such as that shown in user interface 900 of FIG. 9.; Fig. 9 showing the “control flow” of the workflow definition; [0054] Once all rows of input data associated with the initial form view have been processed, in opening loop block 540, routine 500 processes each subsequent task of the workflow definition obtained in block 505. For example, when processing a workflow defined such as shown in user interface 900 (see FIG. 9), routine 500 may process subsequent tasks 905B-D. In some embodiments, some workflow tasks (e.g., task 905D) may not have an associated form and/or business actor or business actor role, and in such embodiments, routine 500 may automatically submit data and/or perform an automatic task as defined in the workflow definition (not shown).)
during execution of the workflow by the software system, providing a first portion of a workflow form based on the control flow, the workflow form corresponding to a first activity of the workflow and the first portion comprising one or more interface elements enabling a user to provide user input to the software system during execution of the workflow to progress the workflow within the software system; ([0043] Bulk workflow server 200 processes 440 the request and sends to client device 300B rows of data corresponding to those entered by the originating business actor via client device 300A. Upon receiving the pending workflow data, client device 300B initializes a SLUT corresponding to the form associated with the next workflow task and populates it with the workflow data. For example, client device 300B may initialize a SLUI such as SLUI 1300 shown in FIG. 13, populate columns 1325A-G of header row 1305, populate columns 1325A-B of data rows 1310A-D with data that was entered via SLUI 1200, and populate column 1325G with workflow process identifiers generated by the workflow system.; [0044] Referring again to FIG. 4, client device 300B receives 448 and validates input from the approving business actor. For example, in the example illustrated in FIG. 13, the business actor may enter data into columns 1325C-F of data rows 1310A-D.; Fig. 13 showing user interface form having elements for user input; Fig. 4: 433->445; [0040] Bulk workflow server 200 then identifies 433 the form (or form view) that is associated with the next task in the newly creates group of parallel workflow processes, and bulk workflow server 200 identifies a business actor to whom the next task is assigned. For example, when processing workflows such as that illustrated in FIG. 9, bulk workflow server 200 may identify task 905 as the next task in the workflows, which is associated with form 1100 (see FIG. 11).; [0054] Once all rows of input data associated with the initial form view have been processed, in opening loop block 540, routine 500 processes each subsequent task of the workflow definition obtained in block 505. For example, when processing a workflow defined such as shown in user interface 900 (see FIG. 9), routine 500 may process subsequent tasks 905B-D. In some embodiments, some workflow tasks (e.g., task 905D) may not have an associated form and/or business actor or business actor role, and in such embodiments, routine 500 may automatically submit data and/or perform an automatic task as defined in the workflow definition (not shown).; [0056] Upon request from a remote client device operated by the business actor notified in block 545, in block 550, routine 500 identifies a form associated with the current workflow task and provides form metadata (e.g., field names, input options, validation rules, and the like) associated with that form to the remote client device. For example, when processing workflow task 905B (see FIG. 9), routine 500 may identify form 1100 (see FIG. 11) as being associated with workflow task 905B and provide form metadata associated with that form to the remote client device.; [0057] In block 555, routine 500 obtains data corresponding to the current workflow state and provides that data to the remote client device to populate a SLUI for further collecting, displaying, reviewing/approving, and/or submitting data associated with the current tasks from the business actor. For example, when processing task 905B, routine 500 may obtain and provide current-state data corresponding to the input rows 1210A-D as provided by a previous business actor when completing a previous workflow task.; [0076] In closing loop block 770, subroutine 700 iterates back to block 760 to process the next task/form instance (if any). Once all task/form instances have been processed, subroutine 700 proceeds to block 775, in which subroutine 700 obtains input data from a business actor operating the device on which subroutine 700 is being performed. For example, in one embodiment, the business actor may enter a data such as that shown in SLUI 1300 in rows 1310A-D and column 1325C (when processing form field 1105C), column 1325D (when processing form field 1105D), and so on.; Fig. 9 showing the “control flow” of the workflow definition, and Fig. 10-15 showing workflow forms with elements enabling user input) 
displaying the workflow form to the user as a user interface comprising the first portion; (Fig. 10-15; [0034]-[0036] Referring again to FIG. 4, client device 300A sends to bulk workflow server 200 a request 410 for the fields of the selected form. Bulk workflow server 200 processes the request 413 and sends the requested form fields 415 to client device 300A. For example, as illustrated in FIG. 10, form 1000 includes fields 1005A and 1005B, each of which is associated with various attributes and/or metadata, which may include a list of input restrictions and/or a rule or rules for validating input to the field. When responding to a request for fields associated with form 1100, bulk workflow server 200 may send data describing fields 1005A and 1005B, as well as any associated restrictions, validation rules, and/or other metadata.; [0043] Bulk workflow server 200 processes 440 the request and sends to client device 300B rows of data corresponding to those entered by the originating business actor via client device 300A. Upon receiving the pending workflow data, client device 300B initializes a SLUT corresponding to the form associated with the next workflow task and populates it with the workflow data. For example, client device 300B may initialize a SLUI such as SLUI 1300 shown in FIG. 13,; [0056]: For example, when processing workflow task 905B (see FIG. 9), routine 500 may identify form 1100 (see FIG. 11) as being associated with workflow task 905B and provide form metadata associated with that form to the remote client device.; [0056] Upon request from a remote client device operated by the business actor notified in block 545, in block 550, routine 500 identifies a form associated with the current workflow task and provides form metadata (e.g., field names, input options, validation rules, and the like) associated with that form to the remote client device. For example, when processing workflow task 905B (see FIG. 9), routine 500 may identify form 1100 (see FIG. 11) as being associated with workflow task 905B and provide form metadata associated with that form to the remote client device.; [0046] FIG. 5 illustrates a bulk workflow management routine 500, such as may be performed by bulk workflow server 200 in accordance with one embodiment. In block 505, routine 500 obtains a reusable business-process definition ("workflow definition") including comprising two or more task definitions, each task definition being associated with at least one form views having one or more form fields for displaying and/or collecting data for a single instance of the task. Further, each defined task is specified as being associated with at least one business actor role for identifying a business actor to enter, review, validate, and/or approve data via the form view associated with the task.) and 
receiving, by the software system, user input that is provided through an interface element of the one or more interface elements of the first portion. (Fig. 10-15 showing user interfaces for actors to provide data to complete steps of the workflow; [0044] Referring again to FIG. 4, client device 300B receives 448 and validates input from the approving business actor. For example, in the example illustrated in FIG. 13, the business actor may enter data into columns 1325C-F of data rows 1310A-D.; Fig. 13 showing user interface form having elements for user input; Fig.; [0084] Form 1400, as illustrated in FIG. 14, is similar to form 1100 (see FIG. 11, discussed above), but form 1400 includes a control 1405 for a reviewer/approver to mark the form contents as approved.; Fig. 14, Fig. 9: “905C”; [0056]: For example, when processing workflow with at least one form views having one or more form fields for displaying and/or collecting data for a single instance of the task. Further, each defined task is specified as being associated with at least one business actor role for identifying a business actor to enter, review, validate, and/or approve data via the form view associated with the task.)

Claims 8 and 15 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting “A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing at least a portion of a workflow form during run-time of a workflow by a software system, the operations comprising:”(claim 8) and “A system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for natural language explanations for providing at least a portion of a workflow form during run-time of a workflow by a software system, the operations comprising:” (claim 15) which is also clearly further taught by Chalana (at least: Fig. 1-3; [0018]; [0023]-[0024]) describing implementing the described method(s) on a computer system having computing device(s) with processor(s), memory, and computer/software instructions for performing the described method(s) and thus claims 8 and 15 are similarly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chalana for the same reasons as described above for representative claim 1. 

Claims 2, 9, and 16,
Chalana teaches all the limitations of parent claims 1, 8, and 15 as described above.  
wherein the control flow defines one or more decisions executable by the user during execution of the workflow.  ([0084] Form 1400, as illustrated in FIG. 14, is similar to form 1100 (see FIG. 11, discussed above), but form 1400 includes a control 1405 for a reviewer/approver to mark the form contents as approved.; Fig. 14, Fig. 9: “905C”; [0046] FIG. 5 illustrates a bulk workflow management routine 500, such as may be performed by bulk workflow server 200 in accordance with one embodiment. In block 505, routine 500 obtains a reusable business-process definition ("workflow definition") including comprising two or more task definitions, each task definition being associated with at least one form views having one or more form fields for displaying and/or collecting data for a single instance of the task. Further, each defined task is specified as being associated with at least one business actor role for identifying a business actor to enter, review, validate, and/or approve data via the form view associated with the task.)

Claims 3, 10, and 17,
Chalana teaches all the limitations of parent claims 1, 8, and 15 as described above.  
Chalana further teaches: wherein each of the one or more interface elements is selectable by the user to execute a decision defined within the workflow model for progressing the workflow within the software system.  ([0084] Form 1400, as illustrated in FIG. 14, is similar to form 1100 (see FIG. 11, discussed above), but form 1400 includes a control 1405 for a reviewer/approver to mark the form contents as approved.; Fig. 14, Fig. 9: “905C”; [0046] FIG. 5 illustrates a bulk workflow management routine 500, such as may be performed by bulk workflow server 200 in accordance with one embodiment. In block 505, routine 500 obtains a reusable business-process definition ("workflow definition") including comprising two or more task definitions, each task definition being associated with at least one form views having one or more form fields for displaying and/or collecting data for a single instance of the task. Further, each defined task is specified as being associated with at least one business actor role for identifying a business actor to enter, review, validate, and/or approve data via the form view associated with the task.; [0060] In block 575, routine 500 updates the current workflow state as if the business actor identified in block 545 had provided the current row of input data via the form identified in block 550, thereby advancing the current workflow by completing the current task. In various embodiments, advancing the current workflow may include performing various form-defined operations such as validating one or more input values against data stored in an Enterprise Application system and/or storing one or more input values into an Enterprise Application system.)

Claims 4, 11, and 18,
Chalana teaches all the limitations of parent claims 1, 8, and 15 as described above.  
Chalana further teaches: further comprising during execution of the workflow by the software system, providing a second portion of the workflow form based on a data context provided from execution of a second activity of the workflow, the user interface comprising the second portion.  (Fig. 5 and [0057] In block 555, routine 500 obtains data corresponding to the current workflow state and provides that data to the remote client device to populate a SLUI for further collecting, displaying, reviewing/approving, and/or submitting data associated with the current tasks from the business actor. For example, when processing task 905B, routine 500 may obtain and provide current-state data corresponding to the input rows 1210A-D as provided by a previous business actor when completing a previous workflow task.; Fig. 4: “423”-> “440”-> “445”; [0038]: “Referring again to FIG. 4, client device 300A receives input 423 from the business actor to populate two or more non-header rows in the SLUT and to create new workflow processes corresponding to the two or more non-header rows. For example, as illustrated in FIG. 12, client device 300A may receive data (e.g. "100-100", "My material 100", and the like) to populate columns 1225A-B of rows 1210A-D. The business actor may use control 1220B to indicate that new workflow processes corresponding to the entered data should be created.” And [0043] Bulk workflow server 200 processes 440 the request and sends to client device 300B rows of data corresponding to those entered by the originating business actor via client device 300A. Upon receiving the pending workflow data, client device 300B initializes a SLUT corresponding to the form associated with the next workflow task and populates it with the workflow data. For example, client device 300B may initialize a SLUI such as SLUI 1300 shown in FIG. 13, populate columns 1325A-G of header row 1305, populate columns 1325A-B of data rows 1310A-D with data that was entered via SLUI 1200, and populate column 1325G with workflow process identifiers generated by the workflow system.; Fig. 12-13; [0032]; [0040] Bulk workflow server 200 then identifies 433 the form (or form view) that is associated with the next task in the newly creates group of parallel workflow processes, 

Claims 5, 12, and 19,
Chalana teaches all the limitations of parent claims 4, 11, and 18 as described above.  
Chalana further teaches: wherein the data context comprises property and value pairs input to a previous workflow form during performance of the second activity.  (Examiner finds the BRI of the claim in light of the specification includes the “property and value pairs” include the values input to the fields/properties as in Fig. 4A, e.g. “Owner”= property and “Joe Schmoe” = value, and passed and populated in Fig. 4B also see [0053], which is taught by Chalana: [0038]: “Referring again to FIG. 4, client device 300A receives input 423 from the business actor to populate two or more non-header rows in the SLUT and to create new workflow processes corresponding to the two or more non-header rows. For example, as illustrated in FIG. 12, client device 300A may receive data (e.g. "100-100", "My material 100", and the like) to populate columns 1225A-B of rows 1210A-D.”; [0043]: “Bulk workflow server 200 processes 440 the request and sends to client device 300B rows of data corresponding to those entered by the originating business actor via client device 300A. Upon receiving the pending workflow data, client device 300B initializes a SLUT corresponding to the form associated with the next workflow task and populates it with the workflow data. For example, client device 300B may initialize a SLUI such as SLUI 1300 shown in FIG. 13, populate columns 1325A-G of header row 1305, populate columns 1325A-B of data rows 1310A-D with data that was entered via SLUI 1200, and populate column 1325G with workflow process identifiers generated by the workflow system.”; Fig. 5; Fig. 12-13 noting the data entered by the originator includes the rows in UI 1200 (see [0038]) and is passed to the next task and automatically populated in “columns 1325A-B of data rows 1310A-D with data that was entered via SLUI 1200” (see [0043]), the rows including values for data properties/fields, e.g. “100-100” corresponds to “Material Number”; Fig. 7 and [0069], [0074]-[0075] describing the process of populating the task/form populates with an initial-state value a cell at the intersection of that row and the column corresponding to the current form field.”)

Claims 6, 13, and 20,
Chalana teaches all the limitations of parent claims 1, 8, and 15 as described above. 
Chalana further teaches: further comprising during execution of the workflow by the software system, providing a second portion of the workflow form based on a previous workflow form provided for a second activity of the workflow, the user interface comprising the second portion.  ([0043] Bulk workflow server 200 processes 440 the request and sends to client device 300B rows of data corresponding to those entered by the originating business actor via client device 300A. Upon receiving the pending workflow data, client device 300B initializes a SLUT corresponding to the form associated with the next workflow task and populates it with the workflow data. For example, client device 300B may initialize a SLUI such as SLUI 1300 shown in FIG. 13, populate columns 1325A-G of header row 1305, populate columns 1325A-B of data rows 1310A-D with data that was entered via SLUI 1200, and populate column 1325G with workflow process identifiers generated by the workflow system.; Fig. 12-13; [0038] and Fig. 4: “423”-> “440”-> “445”; [0032]; [0040] Bulk workflow server 200 then identifies 433 the form (or form view) that is associated with the next task in the newly creates group of parallel workflow processes, and bulk workflow server 200 identifies a business actor to whom the next task is assigned. For example, when processing workflows such as that illustrated in FIG. 9, bulk workflow server 200 may identify task 905 as the next task in the workflows, which is associated with form 1100 (see FIG. 11). Using metadata associated with task 905B in the workflow definition (not shown), bulk workflow server 200 may be able to identify a business actor who should complete task 905B.; [0057] In block 555, routine 500 obtains data corresponding to the current workflow state and provides that data to the remote client device to populate a SLUI for further collecting, displaying, may obtain and provide current-state data corresponding to the input rows 1210A-D as provided by a previous business actor when completing a previous workflow task.;)


Claims 7 and 14,
Chalana teaches all the limitations of parent claims 1 and 8 as described above. 
Chalana further teaches: further comprising, prior to execution of the workflow by the software system, providing a second portion of the workflow form based on manual input provided during design-time, the user interface comprising the second portion.  ( [0034] Referring again to FIG. 4, when identifying one or more pre-defined workflows and their associated forms, bulk workflow server 200 may identify the workflow shown in user interface 900 and form 1000, which is associated with the first task of the workflow.; [0035]-[0036] Referring again to FIG. 4, client device 300A sends to bulk workflow server 200 a request 410 for the fields of the selected form. Bulk workflow server 200 processes the request 413 and sends the requested form fields 415 to client device 300A. For example, as illustrated in FIG. 10, form 1000 includes fields 1005A and 1005B, each of which is associated with various attributes and/or metadata, which may include a list of input restrictions and/or a rule or rules for validating input to the field. When responding to a request for fields associated with form 1100, bulk workflow server 200 may send data describing fields 1005A and 1005B, as well as any associated restrictions, validation rules, and/or other metadata.; [0037] Referring again to FIG. 4, having received information describing form fields of the selected form, client device 300A initializes 418 a spreadsheet-like user interface ("SLUT") corresponding to the form and automatically populates 420 column headers with form-field descriptions. For example, as illustrated in FIG. 12, having received describing form fields of the selected form, client device 300A may initialize a spreadsheet document having at least two columns (1225A-B) and populate the first row 1205 of each column with a description of a corresponding form field. ; [0050] Such form metadata (e.g., field names, input options, validation rules, and the like) are typically defined via a forms authoring tool and are typically obtainable based on the form definition. Typically, a remote client device would make use of such form metadata to provide a SLUI for displaying data to and/or collecting data from a business actor associated with a business-actor role (e.g., an individual accountant within the accounting department) to which the task is assigned.; [0032]-[0033] In various embodiments, a forms-authoring tool such as Microsoft InfoPath forms, provided by Microsoft Corporation of Redmond, Wash., may be used to define forms having fields linked to a web service, application programming interface ("API"), pre-recorded ERP transaction and/or other interface to access and/or update data stored in pre-defined ERP tables or fields.)


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
A. Z. Abbasi and Z. A. Shaikh, "A Conceptual Framework for Smart Workflow Management," 2009 International Conference on Information Management and Engineering, 2009, pp. 574-578, doi: 10.1109/ICIME.2009.95.
US 20070038492 A1 describing system and methods for workflow definition, execution, and customization including providing workflow form interfaces
US 20190369970 A1 describing system and methods for intelligent workflow design 
US 20050043982 A1 describing contextual based workflows modeling and execution including providing state changes based on input data to the environment 
US 20180321830 A1 describing system and method for screen-based workflow configuration and execution platform including the definition of workflow processes and associated forms to be provided at run-time
US 20120124545A A1 describing system and methods for dialog generation for completion of a workflow/process form
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624